Name: Council Regulation (EEC) No 2825/86 of 11 September 1986 repealing Regulation (EEC) No 241/86 introducing quantitative restrictions on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/8 Official Journal of the European Communities 13 . 9 . 86 COUNCIL REGULATION (EEC) No 2825/86 of 11 September 1986 repealing Regulation (EEC) No 241 /86 introducing quantitative restrictions on imports of certain products originating in the United States of America products (3) ; whereas that Arrangement provides for the repeal of both parties ' unilateral measures ; Whereas the abovementioned Regulation should be repealed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 241 /86 ('), as amended by Regulation (EEC) No 1 647/86 (2), the Council intro ­ duced quantitative restrictions for imports of certain products originating in the United States of America to compensate for the unilateral measures taken by that country regarding imports of semi-finshed iron and steel products ; Whereas the Community has-. concluded an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 241 /86 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1986 . For the Council The President G. HOWE (') OJ No L 30 , 5 . 2 . 1986, p . 1 . 2) OJ No L 145, 30 . 5 . 1986, p . 1 . (') See page 21 of this Official Journal .